DETAILED ACTION
Claims 3-7, 9-14 and 27 are under current consideration. 
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 1, Enablement
-MODIFIED to address claim amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 9-14 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Enablement is considered in view of the Wands factors.
Nature of the invention. See claim 27 directed to (in part): a buffered solution consisting of adalimumab; at least 2 mM buffer system, where the maximum molar ratio of buffer system to adalimumab is 29:1; mannitol; additional tonicifier; surfactant and water; wherein the surfactant is polysorbate 20; the pH is between 5.1 and 5.3; an osmolatity between 260 and 320 mOsm/kg; and an ionic strength in the range of 25 mM -100 mM wherein the buffered solution is free of glycine, arginine, aspartic acid and lysine; see claim 27 and the molar ratios provided in b-d.
Scope of the invention. The claims are not limited in view of any specific tonicifier or buffer; thus, the claims are directed to a plurality of different compositions. 
State of the prior art. See Manning (20140186361-previously cited) for teaching a formulation of adalimumab, further comprising mannitol, polysorbate 20, salt, a pH of about 5, and is isotonic with serum; see para. 13, 93 and 290.
See Shire et al. (2004-previously cited). Shire reviews the challenges in the development of high protein concentration formulations; see whole document. The author notes that the development of high protein concentration formulations results in several manufacturing, stability, analytical and delivery challenges; see abstract. See p. 1390 discussing the challenges of achieving the required protein concentration in solution, including the dependence of protein solubility on ionic strength, salt form, pH, temperature, etc. The author discusses stability considerations on p. 1393, including various chemical reactions, such as deamidation, and aggregation, the primary degradation pathway in high concentration protein formulations. 
Working examples. The working examples do not enable the full scope of different compositions as so broadly claimed. For example, the examples do not cover the use of any and all possible tonicifier or buffer system in the claimed buffered solution.
Guidance in the specification. There is none.
Predictability of the art. As noted above, Shire discusses the various challenges in achieving a high protein formulation.
Amount of experimentation necessary. Much undue experimentation would be necessary in order to characterize the wide scope of compositions as claimed in view of the undefined tonicifier and/or undefined buffer system, and to consider different properties of the compositions, including both solubility and stability issues for use.
Given the discussion above, it would require undue experimentation for the ordinary artisan to prepare the full scope of the compositions as claimed.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Note that the rejection above has been modified and thus, the arguments related to “absolute concentrations” are moot.
It is noted here that the wide scope of the claimed tonicifier and buffer system of the rejection above have not been addressed by Applicant’s arguments. 
Thus, the rejection is maintained for reasons of record.
Claim Rejections - 35 USC § 103-Modified to address the claim amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, 9-14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-previously cited).
The claims are directed to (in part): a buffered solution consisting of adalimumab; at least 2 mM buffer system, where the maximum molar ratio of buffer system to adalimumab is 29:1; mannitol; additional tonicifier; surfactant and water; wherein the surfactant is polysorbate 20; the pH is between 5.1 and 5.3; an osmolatity between 260 and 320 mOsm/kg; an ionic strength in the range of 25 mM -100 mM; and wherein the buffered solution is free of glycine, arginine, aspartic acid and lysine; see claim 27 and the molar ratios provided in b-d.
	Manning teaches aqueous pharmaceutical adalimumab compositions suitable for long-term storage; see abstract. See para. 20 which teaches a formulation consisting of adalimumab (20 to 150 mg/ml); a histidine buffer (50 mM, pKa value is less than 10, see claim 9); glycine (up to 300 mM); mannitol (claim 12) and, polysorbate 80 in the range of 0.01 to 0.2 wt %. Manning teaches that 100 mM NaCl may be present in the formulation; see para. 20 and claims 10, 11 and 27. See at least para. 63 and 321 which teaches that the disclosed formulations include water (claim 27) and para.105 wherein adalimumab is present in a composition at a concentration of 50 mg/ml. Para. 21 teaches that polyol may be present up to 300 mM (claims 12 and 13).  
	See para. 16 which teaches that NaCl may be used as a stabilizer in a composition comprising: adalimumab, a buffer, a polysorbate surfactant, a stabilizer (meeting the “additional tonicifier” of instant claim 27, d) and mannitol. 
	Manning teaches that the pH of the composition is from 5 to 5.5 and more preferably at 5.2 to 5.4; see para. 117 and various Examples of formulations with a pH 5.2 as well as claim 27.
	See para. 93 which teaches that different polysorbates may be used as a surfactant, including polysorbate 20 (claims 14 and 27). 
	See para. 290-291 which discloses that the osmolality of the formulations is from 180 to 420 mOsm and that the osmolality can be altered as specific conditions require. Para. 290 teaches that it is generally preferred for the composition to be isotonic with serum; see claim 3. 
	See para. 106 and 272 which teaches that 5 mM to 50 mM buffer may be used and an example in which 10 mM buffer is present in a formulation; see instant claim 27 for at least 2 mM of a structurally undefined buffer system in the composition.
	
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify various parameters of the formulations taught by Manning, such as adjust the concentrations of buffers or modify osmolality. One would have been motivated to do so for the advantage of enhancing long term stability of the formulation or minimizing discomfort to the patient upon administration.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use substitute a surfactant for another known surfactant of the prior art. One would have been motivated to use different surfactants in determining which surfactants would lead to the most optimal properties of the formulations, including enhancing long-term stability of the formulation or minimizing discomfort to the patient upon administration.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use substitute a stabilizer (e.g. glycine) for another known stabilizer (e.g. NaCl) of the prior art. One would have been motivated to use different stabilizers in determining which stabilizer would lead to the most optimal properties of the formulations, including enhancing long-term stability of the formulation or minimizing discomfort to the patient upon administration.

	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of Manning; modifying different parameters for optimizing results is commonly practiced in the art.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Note that the limitation describing the adjustment of pH of claim 4 is considered a product-by-process limitation. 
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant disagrees that Manning provides the motivation of enhancing long term stability of the formulations or minimizing discomfort to the patient upon administration. Applicant argues that if the skilled artisan were motivated to pick and choose from the numerous options and parameters taught by Manning, then the person would be motivated to only by those teachings by Manning that enhance stability of the formulations. Applicant argues that the skilled person would hone in on only those teachings of Manning that produce demonstrably stable formulations.
In response, such “demonstrably stable formulations” may need further optimization; for example, a skilled person may consider optimizing a formulation in order to minimize discomfort to the patient upon administration. 
Applicant argues that Manning provides large quantities of data comparing various formulation components and their ability to stabilize adalimumab compositions. Applicant contends that Manning provides combinations that are sufficiently stable and the skilled artisan would look to these formulations without the motivation to enhance long term stability of the formulations.
As noted above, the skilled person may require further optimization of the disclosed formulations for the skilled artisan may be motivated to do so in order to minimize discomfort to the patient upon administration; this motivation is provided in the rejection above.
Applicant argues that Manning teaches using mannitol in the disclosed formulations at 105-240 mM and Applicant notes that this is a ratio of mannitol to adalimumab of 432:1 to 692:1. Applicant further contends that Manning teaches away from using less than 150 mM of mannitol and teaches using mannitol which exceeds 150 mM and 200 mM.
In response, instant claim 13 is directed to a buffered solution of claim 27 “wherein mannitol is present in an amount of 150-190 mM”; thus, Manning’s teachings meets the disclosed amounts of mannitol of claim 27 as shown by the claim dependency of claim 13; the Office maintains that it would have been obvious for one of ordinary skill in the art to modify the mannitol amount for the gain of optimizing the formulation, including minimizing discomfort to the patient upon administration.
Applicant argues that Manning motivates the skilled person to use far more buffer than is permitted by the instant claims. Applicant argues that Manning fails to provide the skilled person with the motivation to create a formulation where the buffer is present in an amount that does not exceed the maximum molar ratio of buffer to adalimumab as required by the claims.  
In response, optimizing a formulation by adjusting the amounts of one or more components in the formulation is commonly practiced and such practice is within the skill level of one of ordinary skill in the art. One would be motivated to do so for the gain of optimizing the formulation which minimizes discomfort in a patient upon administration.
Applicant argues that Manning teaches tonicifiers that have actually demonstrated an ability to stabilize adalimumab formulations, including NaCl. Note that the rejection above describes the use of NaCl in the formulation; thus, the claim limitation of a tonicifier has been met. 
Applicant argues that Manning uses the tonicifiers at a far higher concentrations than permitted by the claims. The Office maintains that it is routine in the art for one of ordinary skill in the art to adjust different parameters in optimizing a formulation for use. Such parameters would include modifying the concentration of different components in the formulation. 
Applicant argues that the unpredictable nature of antibody science leaves the skilled person without a reasonable expectation of success in creating the claimed composition. Applicant argues that the field of adalimumab formulation science is unpredictable and not amendable to routine optimization. Applicant points to para. 227 of Manning for teaching that “none of these findings could have been predicted based on the literature or examination of the chemical structure of each buffer” and that “none of this behavior could have been predicted based on what was known in the art”. 
In response, the teachings of para. 227 refers to a histidine buffer as a “significant stabilizer”. The instant claims are not directed to any specific buffer at all. It is noted here that this finding is the result of the skilled person optimizing a formulation by using different buffers and characterizing the stability of the composition. The Office maintains that optimizing a composition by using different components or concentrations is routine experimentation in the art.
The arguments are not persuasive and the rejection is maintained.
Double Patenting-Maintained/Modified to address the amendments
Claims 3-7, 9-14 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-45 of copending Application No. 16/584418 (20200155677) in view of Manning (US 2014/0186361). Both sets of claims are directed to: a composition comprising adalimumab, a buffer, mannitol (or other sugar stabilizer), a surfactant including polysorbate 20 with a pH between 5.0 and 6.7. Manning is cited for teaching that different suitable buffers can be used, including a histidine or citrate buffer, mannitol may be used as the sugar stabilizer and polysorbate 20 may be used as the surfactant; see whole document, including para. 9, 20 and 93. Manning also teaches using NaCl as stabilizer; see para. 16. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant requests that this rejection is held in abeyance.
Until this rejection is properly addressed, the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648